 

Dated

 

1 June 2011

 

Employment contract

 

between

 

Coda Octopus Colmek, Inc

 

and

 

Mr. Mike Midgley

 

   

 

 



contents           clause           1 Interpretation  1 2 Term of appointment  3
3 Duties  3 4 Place of work  4 5 Compensation and Benefits  4 6 Expenses  5 7
Holidays  5 8 Outside interests  5 9 Confidential information  6 10 Intellectual
Property rights  6 11 Termination  8 12 Obligations upon termination  9 13
Post-termination restrictions  9 14 Reconstruction and amalgamation  10 15
Notices  10 16 Entire Agreement and previous contracts  11 17 Variation  11 18
Counterparts  12 19 Governing law and jurisdiction  12



 

   

 

 

THIS AGREEMENT is dated 1 June 2011     Parties       (1) Coda Octopus Colmek,
Inc a Utah corporation with its principal place of business at 1775 South 4130
West, Salt Lake City, Utah 84104, USA (Company).     (2) Mr. Mike Midgley of
9597 South Newkirk St, South Jordan, Utah 84095 (Employee).

 

Agreed terms     1. Interpretation     1.1 The definitions and rules of
interpretation in this Clause 1.1 apply in this Agreement.       Appointment:
the employment of the Employee by the Company on the terms of this Agreement.  
    Board: the board of directors of the Company (including any committee of the
board duly appointed by it).       Capacity: as agent, consultant, director,
employee, owner, partner, shareholder or in any other capacity.       Coda
Board: the board of directors of Coda Octopus Group, Inc.       Commencement
Date: the date of this Agreement.       Confidential Information: information
(whether or not recorded in documentary form, or stored on any magnetic or
optical disk or memory) which is not in the public domain relating to the
business, products, affairs and finances of any Group Company for the time being
confidential to any Group Company and trade secrets including, without
limitation, technical data, know-how relating to the business of any Group
Company or any of their business contacts including its its customers.      
Employment IPRs: Intellectual Property Rights created by the Employee in the
course of his employment with the Company (whether or not during working hours
or using Company premises or resources).       Employment Inventions: any
invention which is made wholly or partially by the Employee at any time in the
course of his employment with the Company (whether or not during working hours
or using Company premises or resources, and whether or not recorded in material
form).       Group Company or Group: the Company, any company of which it is a
Subsidiary (its holding company) and any subsidiaries of the Company or those of
its parent company or of any such holding company.

 

  1 

 

 



  Incapacity: any sickness or injury which prevents the Employee from carrying
out his duties.       Intellectual Property Rights (IPRs): patents, rights to
inventions, copyright and related rights, trade marks, trade names and domain
names, rights in get-up, rights in goodwill or to sue for passing off, unfair
competition rights, rights in designs, rights in computer software, database
rights, topography rights, rights in confidential information (including
know-how and trade secrets) and any other intellectual property rights, in each
case whether registered or unregistered and including all applications (or
rights to apply) for, and renewals or extensions of, such rights and all similar
or equivalent rights or forms of protection which subsist or will subsist now or
in the future in any part of the world.       Performance Milestones: the
milestones against which a bonus payment becomes payable to the Employee by the
Company and which are to be agreed between the Employee and the Company.      
Pre-Contractual Statement: any undertaking, promise, assurance, statement,
representation, warranty or understanding (whether in writing or not) of any
person (whether party to this Agreement or not) relating to the Employee’s
employment under this Agreement which is not expressly set out in this Agreement
or any documents referred to in it.       Restricted Business: any engineering
business specializing in custom data acquisition systems, analog/digital signal
processing, FPGA integration, rugged enclosure design, RF Conditioning.      
Restricted Customer: any firm, company or person who, during the eighteen (18)
months prior to Termination, was a customer of or in the habit of dealing with
the Company or any Group Company with whom the Employee had contact or about
whom he became aware or informed in the course of his employment.      
Restricted Person: any person who is or was an employee, consultant or affiliate
of the Company during the preceding six months prior to Termination.       Staff
Handbook: the Company’s staff handbook in force from time to time      
Termination: the termination of the Employee’s employment with the Company
however caused including, without limitation, termination by the Company in
repudiatory breach of contract.     1.2 The headings in this Agreement are
inserted for convenience only and shall neither affect its construction nor its
interpretation.     1.3 A reference to a particular law is a reference to it as
it is in force for the time being taking account of any amendment, extension, or
re-enactment and includes any subordinate legislation for the time being in
force made under it.     1.4 A reference to one gender includes a reference to
the other gender.     1.5 The schedules to this Agreement form part of (and are
incorporated into) this Agreement.

 

  2 

 

 

2. Term of appointment     2.1 The Company shall employ the Employee on a full
time basis and the Employee shall serve the Company on the terms of this
Agreement.     2.2 The Appointment shall be deemed to have commenced on the
Commencement Date and shall continue, subject to the remaining terms of this
Agreement, until terminated by either party giving the other not less than four
(4) months prior notice in writing.     3. Duties     3.1 The Employee shall
serve as Chief Executive Officer.     3.2 The broad terms of the role
description for the Appointment is set forth in Schedule 1 hereto.
Notwithstanding the description set forth in Schedule 1 and unless otherwise
agreed in writing with the Board, the Employee shall perform all duties as are
consistent with this position and such other duties that the Board or Coda Board
may reasonably assign to the Employee from time to time.     3.3 During the
Appointment the Employee shall:

 

  (a) act as a director the Company;         (b) comply with the bye-laws of the
Company (as amended from time to time);         (c) abide by any statutory,
fiduciary or common-law duties to the Company;         (d) not do anything that
would cause him to be disqualified from acting as a director;         (e) unless
prevented by Incapacity, devote the whole of his or her time, attention and
abilities to the business of the Company;         (f) diligently exercise such
powers and perform such duties as may from time to time be assigned to him by
the Board;         (g) comply with all reasonable and lawful directions given to
his or her by the Board or Coda Board;         (h) promptly make such reports to
the Board and Coda Board in connection with the affairs of the Company on such
matters and at such times as are reasonably required;         (i) use his or her
best endeavours to promote, protect, develop and extend the business of the
Company;

 

  3 

 

 

3.4 The Employee consents to the Company monitoring and recording any use that
she makes of the Company’s electronic communications systems for the purpose of
ensuring that the Company’s rules are being complied with and for legitimate
business purposes.     3.5 The Employee shall comply with any electronic
communication systems policy tha the Company may issue from time to time.    
3.6 The Employee shall comply with any rules, policies and procedures set out in
the Staff Handbook. To the extent that there is any conflict between the terms
of this agreement and the Staff Handbook, this agreement shall prevail.     3.7
All documents, manuals, hardware and software provided for the Employee’s use by
the Company, and any data or documents (including copies) produced, maintained
or stored on the Company’s computer systems or other electronic equipment
(including mobile phones), remain the property of the Company.     4. Place of
work     4.1 The Employee’s normal place of work is at the principal place of
business of the Company.     5. Compensation and Benefits     5.1 The Employee
shall be paid an annual salary of $130,000 (“Base Salary”).     5.2 The Base
Salary shall be paid by the Company on a bi-weekly basis.     5.3 Subject to the
Company achieving the Performance Milestone for the financial year 2010/2011,
the Company shall pay the Employee a bonus of $30,000 (“Performance Bonus”). The
Performance Bonus shall be payable by the Company within three (3) months of the
year end financial statements of the Company being signed off by the Company’s
auditors.     5.4 The Employee’s salary shall be reviewed by the Board, and the
Group Chief Executive, annually, the first such review to take place on 1
January 2012. The Company is under no obligation to award an increase following
a salary review. There will be no review of the salary after notice has been
given by either party to terminate the Appointment.     5.5 The Company may
deduct from the salary, or any other sums owed to the Employee, any money owed
to any Group Company by the Employee.

 

  4 

 

 

5.6 The Employee shall be entitled to participate in the Company’s Bonus Scheme
in effect from time to time under such terms and conditions as the Board may
determine.     6. Expenses     6.1 The Company shall reimburse against receipts
or other evidence which is satisfactory to the Company, all reasonable and
approved expenses wholly, properly and necessarily incurred by the Employee in
the course of the Appointment.

 

6.2 Business expenses incurred by the Employee shall be claimed within 3 months
of these being incurred.     6.3 The Employee shall abide by the Company’s
policies on expenses as communicated to his or her from time to time.     6.4
Any credit card supplied to the Employee by the Company shall be used only for
business expenses incurred by his or her in the course of the Appointment.    
7. Holidays     7.1 The Employee shall be entitled 20 days’ paid holiday in each
holiday year together with the usual public holidays. If the Appointment
commences or terminates part way through a holiday year, the Employee’s
entitlement during that holiday year shall be calculated on a pro-rata basis
rounded up to the nearest whole day.     7.2 Holiday shall be taken at such time
or times as shall be approved in advance by the Board. The Employee shall not
without the consent of the Board carry forward any accrued but untaken holiday
entitlement to a subsequent holiday year unless the Employee has been
unavoidably prevented from taking such holiday during the relevant leave year by
virtue of a period of statutory maternity, paternity or adoption leave.     7.3
The Employee shall have no entitlement to any payment in lieu of accrued but
untaken holiday save on termination of the Appointment. If either party has
served notice to terminate the Appointment, the Board may require the Employee
to take any accrued but unused holiday entitlement during the notice period.    
8. Outside interests     8.1 Subject to Clause 8.2, during the Appointment the
Employee shall not, except as a representative of the Group or with the prior
written approval of the Board, whether paid or unpaid, be directly or indirectly
engaged, concerned or have any financial interest in any Capacity in any other
business, trade, profession or occupation (or the setting up of any business,
trade, profession or occupation). The Employee will not serve on the board of
directors of any Restricted Business or other entity that owns, operates,
acquires, sells, develops and/or manages any company which is involved in subsea
or sonar inspection or visualization.

 

  5 

 

 

8.2 Notwithstanding Clause 8.1, the Employee may hold an investment by way of
shares or other securities of not more than 5% of the total issued share capital
of any company (whether or not it is listed or dealt in on a recognised stock
exchange) where such company does not carry on a business similar to or
competitive with any business for the time being carried on by the Group.     9.
Confidential information     9.1 The Employee acknowledges that in the course of
the Appointment he will have access to Confidential Information. The Employee
has therefore agreed to accept the restrictions in this Clause 9.     9.2 The
Employee shall not (except in the proper course of his or her duties), either
during the Appointment or at any time after its termination (howsoever arising),
use or disclose to any person, company or other organisation whatsoever (and
shall use his or her best endeavours to prevent the publication or disclosure
of) any Confidential Information.     9.3 This restriction does not apply to:

 

  (a) any use or disclosure authorised by the Board or required by law or by the
Appointment; or         (b) any information which is already in, or comes into,
the public domain other than through the Employee’s unauthorised disclosure; or
        (c) prevent the Employee from making a protected disclosure within the
meaning of any applicable employment legislation.

 

10. Intellectual Property Rights     10.1 The Employee acknowledges that all
Employment IPRs, Employment Inventions and all materials embodying them shall
automatically belong to the Company to the fullest extent permitted by law. To
the extent that they do not vest in the Company automatically, the Employee
holds them on trust for the Company.     10.2 The Employee acknowledges that,
because of the nature of his or her duties and the particular responsibilities
arising from the nature of his or her duties, he has, and shall have at all
times while he is employed by the Company, a special obligation to further the
interests of the Company.

 

  6 

 

 

10.3 To the extent that legal title in any Employment IPRs or Employment
Inventions does not vest in the Company by virtue of Clause 10.1, the Employee
agrees, immediately upon creation of such rights and inventions, to offer to the
Company in writing a right of first refusal to acquire them on arm’s length
terms to be agreed between the parties.     10.4 The Employee agrees:

 

  (a) to give the Company full written details of all Employment Inventions
which relate to or are capable of being used in the business of any Group
Company promptly on their creation;         (b) at the Company’s request and in
any event on the termination of his or her employment to give to the Company all
originals and copies of correspondence, documents, papers and records on all
media which record or relate to any of the Employment IPRs;         (c) not to
attempt to register any Employment IPR nor patent any Employment Invention
unless requested to do so by the Company; and         (d) to keep confidential
each Employment Invention unless the Company has consented in writing to its
disclosure by the Employee.

 

10.5 The Employee waives all his or her present and future moral rights which
arise under the any applicable law relating to any copyright which forms part of
the Employment IPRs, and agrees not to support, maintain nor permit any claim
for infringement of moral rights in such copyright works.     10.6 The Employee
acknowledges that, except as provided by law, no further remuneration or
compensation other than that provided for in this Agreement is or may become due
to the Employee in respect of his or her compliance with this Clause.     10.7
The Employee undertakes to use his or his or her best endeavours to execute all
documents and do all acts both during and after his or his or her his or her
employment by the Company as may, in the opinion of the Board, be necessary or
desirable to vest the Employment IPRs in the Company, to register them in the
name of the Company and to protect and maintain the Employment IPRs and the
Employment Inventions. Such documents may, at the Company’s request, include
waivers of all and any statutory moral rights relating to any copyright works
which form part of the Employment IPRs. The Company agrees to reimburse the
Employee’s reasonable expenses of complying with this Clause 10.6.

 

  7 

 

 

10.8 The Employee agrees to give all necessary assistance to the Company to
enable it to enforce its Intellectual Property Rights against third parties, to
defend claims for infringement of third party Intellectual Property Rights and
to apply for registration of Intellectual Property Rights, where appropriate
throughout the world, and for the full term of those rights.     10.9 The
Employee his or hereby irrevocably appoints the Company to be his or his or her
attorney to execute and do any such instrument or thing and generally to use his
or his or her name for the purpose of giving the Company or its nominee the
benefit of this Clause 10. The Employee acknowledges in favour of a third party
that a certificate in writing signed by any Director or the Secretary of the
Company that any instrument or act falls within the authority conferred by this
Clause 10 shall be conclusive evidence that such is the case.     11.
Termination     11.1 Notwithstanding the provisions of Clause 2.1, the Company
or the Group Chief Executive may terminate the Appointment with immediate effect
without notice and with no liability to make any further payment to the Employee
(other than in respect of amounts accrued due at the date of termination) if the
Employee:

 

  (a) is guilty of any gross misconduct affecting the business of the Company or
any Group Company;         (b) commits any serious or repeated breach or
non-observance of any of the provisions of this Agreement or refuses or neglects
to comply with any reasonable and lawful directions of the Board; or         (c)
is, in the reasonable opinion of the Board, negligent and incompetent in the
performance of his duties; or         (d) is guilty of any fraud or dishonesty
or acts in any manner which in the opinion of the Board brings or is likely to
bring the Employee or any Group Company into disrepute or is materially adverse
to the interests of any Group Company; or is guilty of a serious breach of any
rules issued by the Company from time to time regarding its electronic
communications systems.

 

11.2 The rights of the Company under Clause 11.1 are without prejudice to any
other rights that it might have at law to terminate the Appointment or to accept
any breach of this Agreement by the Employee as having brought the Agreement to
an end. Any delay by the Company in exercising its rights to terminate shall not
constitute a waiver thereof.

 

  8 

 

 

12. Obligations upon termination     12.1 On termination of the Appointment
(howsoever arising) the Employee shall:

 

  (a) immediately deliver to the Company all documents, books, materials,
records, correspondence, papers and information (on whatever media and wherever
located) relating to the business or affairs of the Group, any keys, credit card
and any other property of any Group Company which is in his or her possession or
under his or her control;         (b) irretrievably delete any information
relating to the business of any Group Company stored on any magnetic or optical
disk or memory and all matter derived from such sources which is in his or her
possession or under his control outside the Company’s premises; and         (c)
provide a signed statement that she has complied fully with his obligations
under this Clause 12.1.

 

13. Post-termination restrictions     13.1 In order to protect the confidential
information, trade secrets and business connections of the Company and each
Group Company to which he has access as a result of the Appointment, the
Employee covenants with the Company (for itself and as trustee and agent for
each Group Company) that she shall not:

 

  (a) for twelve (12) months after Termination solicit or endeavour to entice
away from the Company or any Group Company the business or custom of a
Restricted Customer with a view to providing goods or services to that
Restricted Customer in competition with any Restricted Business; or         (b)
for twelve (12) months after Termination in the course of any business concern
which is in competition with any Restricted Business, offer to employ or engage
or otherwise endeavour to entice away from the Company or any Group Company any
Restricted Person; or         (c) for twelve (12) months after Termination, be
involved in any Capacity with any business concern which is (or intends to be)
in competition with any Restricted Business; or         (d) for twelve (12)
months after Termination be involved with the provision of goods or services to
(or otherwise have any business dealings with) any Restricted Customer in the
course of any business concern which is in competition with any Restricted
Business; or         (e) at any time after Termination, represent himself as
connected with the Company or any Group Company in any Capacity.

 

  9 

 

 

13.2 None of the restrictions in Clause 13.1 shall prevent the Employee from:  
      (a) holding an investment by way of shares or other securities in any
business which is not a Restricted Business; or         (b) being engaged or
concerned in any business concern insofar as the Employee’s duties or work shall
relate solely to geographical areas where the business concern is not in
competition with any Restricted Business; or         (c) being engaged or
concerned in any business concern, provided that the Employee’s duties or work
shall relate solely to services or activities of a kind with which the Employee
was not concerned to a material extent in the twelve (12) months prior to
Termination.       13.3 The restrictions imposed on the Employee by this Clause
13 apply to his or her acting:         (a) directly or indirectly; and        
(b) on his or her own behalf or on behalf of, or in conjunction with, any firm,
company or person.

 

13.4 Each of the restrictions in this Clause 13 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.     13.5 The
Employee will, at the request and expense of the Company, enter into a separate
Agreement with any Group Company in which he agrees to be bound by restrictions
corresponding to those restrictions in this Clause 13 (or such of those
restrictions as may be appropriate) in relation to that Group Company.

 

14. Reconstruction and amalgamation       If the Appointment is terminated at
any time by reason of any reconstruction or amalgamation of the Company or any
Group Company, whether by winding up or otherwise, and the Employee is offered
employment with any concern or undertaking involved in or resulting from such
reconstruction or amalgamation on terms which (considered in their entirety) are
no less favourable to any material extent than the terms of this Agreement, the
Employee shall have no claim against the Company or any such undertaking arising
out of or connected with such termination.     15. Notices     15.1 Any notice
given under this Agreement shall be in writing and signed by or on behalf of the
party giving it and shall be served by delivering it personally, or sending it
by pre-paid recorded delivery or registered post to the relevant party at (in
the case of the Company) its registered office for the time being and (in the
case of the Employee) his last known address, or by sending it by fax to the fax
number notified by the relevant party to the other party. Any such notice shall
be deemed to have been received:

 

  10 

 

 

  (a) if delivered personally, at the time of delivery;         (b) in the case
of pre-paid recorded delivery or registered post, 48 hours from the date of
posting; and         (c) in the case of fax, at the time of transmission.

 

15.2 In proving such service it shall be sufficient to prove that the envelope
containing such notice was addressed to the address of the relevant party and
delivered either to that address or into the custody of the postal authorities
as a pre-paid recorded delivery or registered post or that the notice was
transmitted by fax to the fax number of the relevant party).     16. Entire
Agreement and previous contracts       Each party on behalf of itself (and in
the case of the Company, as agent for any Group Companies) acknowledges and
agrees with the other party (the Company acting on behalf of itself and as agent
for each Group Company) that:

 

  (a) this Agreement together with any documents referred to in it constitute
the entire Agreement and understanding between the Employee and the Company and
any Group Company and supersedes any previous Agreement between them relating to
the Appointment. in entering into this Agreement neither party nor any Group
Company has relied on any Pre-Contractual Statement; and         (b) the only
remedy available to each party for breach of this Agreement shall be for breach
of contract under the terms of this Agreement and no party shall have any right
of action against any other party in respect of any Pre-Contractual Statement.

 

  Nothing in this Agreement shall, however, operate to limit or exclude any
liability for fraud.     17. Variation       No variation of this Agreement or
of any of the documents referred to in it shall be valid unless it is in writing
and signed by or on behalf of each of the parties.

 

  11 

 

 

18. Counterparts       This Agreement may be executed in any number of
counterparts, each of which, when executed and delivered, shall be an original,
and all the counterparts together shall constitute one and the same instrument.
    19. Governing law and jurisdiction     19.1 This Agreement and any dispute
or claim arising out of or in connection with it or its subject matter or
formation (including non-contractual disputes or claims) shall be governed by
and construed in accordance with the laws of New York.     19.2 The parties
irrevocably agree that the courts of New York or Utah shall have exclusive
jurisdiction to settle any dispute or claim that arises out of or in connection
with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).

 

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 

  12 

 

 

Schedule 1   Role Description

 

Chief Executive Officer (CEO)

 

Based in Salt Lake City

 

Reports to Board of Colmek and the Chief Executive of Coda Octopus Group

 

Role Description

 

● CEO is responsible day to day for the smooth overall management of Colmek    
● CEO is responsible for overall achievement of the Business Plan of Colmek and
for overseeing the effective and successful implementation of the Business
Strategy of Colmek and achieving the agreed Business Plan.     ● CEO is
responsible for promoting Colmek and increasing its capabilities     ● CEO
reports to the Board of Colmek and the Chief Executive of Coda Octopus Group at
least monthly including providing details of the Company’s financial performance
and forecasts and assessments of future prospects of the Company     ● Alongside
scheduled reporting to the Board of Colmek, CEO shall provide information to,
and collaborate with, others in the Coda Octopus Group Management team and
reporting structure as the Coda Octopus Group Board may direct from time to
time.     ● CEO understands and performs the legal duties associated with being
a director of the Company     ● Formulate and agree with the Board of Colmek and
Coda Octopus Group the business strategy of Colmek     ● Appraises the Board in
a timely manner of business critical issues including failure of the business to
perform in accordance with the Business Plan     ● Manage and control Colmek’s
expenditure against the agreed and approved budgets for the business     ●
Ensures good practices are implemented throughout including but not limited to
good financial controls being in place.

 

  13 

 

 

Performance Milestone for Financial Year 2010/2011

 

The Company achieving revenues of no less than $4.5 million; and

 

Net Profit of at least $500K.

 

  14 

 

 

Executed as a deed by Coda Octopus Colmek, Inc acting by Geoff Turner (Director)
  Director    

Signed as a deed by Mike Midgley in the presence of:

 

 [image_009.jpg]     Signature of Witness       Name and Address      
Occupation   Date  

 

  15 

 

 

